DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 11/20/2020.
Claims 1, 5-10, and 12-20 are newly amended.
Claim 11 is cancelled.
Claim 21 is newly added.
Claims 1-10 and 12-21 are currently pending and have been examined. 


Information Disclosure Statement 
Information Disclosure Statements received 09/02/2020 and 11/25/2020 has been reviewed and considered.

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-10 and 12-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites abstract concepts, including: receiving a request from a code sharing partner, the request including: an identifier uniquely associated with the code sharing partner; a user identifier; and a user query criterion specifying information designated by the user to be considered in responding to the request and user behavioral information that is not to be sent to a code sharing principal; and in response to receiving the request: identifying a category associated with the identifier uniquely associated with the code sharing partner; determining an item within the category based on the user identifier and the user query criterion; and transmitting a response to the request to the code sharing partner, the response to the request including the item.
The claims as a whole are directed to “identifying and recommending items in response to a request”.  Recommending items is an abstract idea because it is a commercial interaction.  Commercial interactions are classified under certain methods of organizing human activity.  Therefore, claim 1 recites an abstract idea. 
	The judicial exception is not integrated into a practical application.  In particular, claim 1 recites the following additional elements: a user interface of the code sharing partner; a server system; receiving a request from the code sharing partner; and transmitting a response to the code sharing partner.  The server system and user interface of the code sharing partner are merely being used as a tool to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Additionally, receiving the query request and transmitting responses are mere data-gathering steps and thereby considered to be insignificant extra-solution activity.  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is therefore directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server and user interface are merely being used as a tool to perform the abstract ideas.  Furthermore, receiving requests and returning responses are considered well-understood, routine, and conventional computer activity (see “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); MPEP 2106.05(d)II).  Accordingly, claim 1 is ineligible. 
	Dependent claim(s) 2-4 merely further limit the abstract idea by further characterizing the item determination, without reciting any additional elements.  Accordingly, claims 2-4 are ineligible.
Dependent claims 5-7 recite receiving calls by the server.  As mentioned in the analysis above, transmitting data over a network is considered to be insignificant extra-solution activity and well-understood, routine and conventional computer functions.  Accordingly, claims 5-7 are ineligible. 
Dependent claim 8 merely further limit the abstract idea by further characterizing the received request data, without reciting any additional elements. Accordingly, claim 8 is ineligible.
Dependent claim 21 merely further limits the abstract idea by further characterizing the information specified in the user query criterion. As mentioned in the analysis above, the user interface of the code sharing partner is used as a tool to perform the abstract idea and does not integrate the abstract idea or provide additionally more than the abstract idea.  Accordingly, claim 21 is ineligible.
Dependent claims 9-10 recite wherein the user identifier is based on a device fingerprint, and encoding the user identifier with a hash.  The device fingerprint and hash are recited at a high-level of generality.  Furthermore, generic device fingerprint and hash functions are well-understood concepts in computing.  Therefore, these additional elements do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Accordingly, claims 9-10 are ineligible.
	Claim(s) 12-19 are parallel in nature to claims 1-10.  However, the server of claim 12 recites the additional elements of one or more hardware processors and one or more computer-readable media.  These processors and computer-readable media are merely being used as tools to perform the abstract idea.  Therefore, claims 12-19 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.
	Claim(s) 20 is parallel in nature to claim 1. However, claim 20 recites the additional elements of computer-readable media and hardware processors of a machine.  These processors and computer-readable media are merely being used as tools to perform the abstract idea.  

	
	


Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crepps (US 2020/0160427 A1) in view of Kane (US 2009/0171755 A1) and further in view of Pollard (US 2010/0185546 A1).
	Claim 1, Crepps discloses a method performed by a server system, the method comprising: 
receiving a request, from a code sharing partner, the request including:
an identifier uniquely associated with the code sharing partner (see “merchant identifier” in ¶ [0055]);
a user query criterion specifying information designated by the user to be considered by the server system in responding to the request (see “The product request message may include … a request product identifier …one or more merchant identifiers” in ¶ [0027]; see “User computing device 112 may submit to DA computing device 150 a product request for goods” and “submit the product request in the form of keyboards, bar code” in ¶ [0054]; Fig. 1); and 
in response to receiving the request: 
identifying a category associated with identifier uniquely associated with the code sharing partner (see “perform the look up using the product request message and the filters” and “retrieve the filters from the product request message and match the filters to the data stored within database 120” in ¶ [0056]); 
determining an item within the category based on the user query criterion (¶ [0055]-[0057]; see “DA computing device 150 may perform a look up within database 120 for similar data to the data included within the product request message, identify the similar data, and transmit to user computing device 122 the similar data (e.g., products and/or merchant suggestions)” in ¶ [0059]; and 
transmitting a response to the request, the response to the request including the item (see “transmit to the user computing device 122 the similar data (e.g., products and/or merchant suggestions)” in ¶ [0059]).
Crepps does not disclose:
the request including… a user identifier for a user currently navigating the user interface of the code sharing partner;  
determining an item within the category based on the user identifier; and
transmitting a response to the request to the code sharing partner, the response to the request including the item.
However, Kane [Symbol font/0x2D]which like Crepps is related to tracking users across different online websites to generate recommendations[Symbol font/0x2D] teaches:
the request including a user identifier for a user currently navigating the user interface of the code sharing partner (see “The widget-generated request 120 may contain information 
determining an item within the category based on the user identifier (¶¶ [0032]-[0033] of Kane); and 
transmitting a response to the request to the code sharing partner (see “the response is a HTML document that is configured to be embedded in an Iframe (inline frame) within the main HTML document 103 that is loaded from the member site 104” in ¶¶ [0033]-[0034] of Kane)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Crepps to include the user identifier for a user currently navigating an interface of the code sharing partner, as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Crepps to include the for a user currently navigating an interface of the code sharing partner of Kane because content (such as item recommendations) reflecting user actions/events across many web sites tends to be highly relevant to the web page being viewed and the particular user (Kane: ¶ [0036]).
The combination of Crepps in view of Kane does not teach:
a user query criterion specifying … user behavior information associated with the user that is not to be sent to a code sharing principal.
However Pollard teaches:
a user query criterion specifying user behavior information associated with the user that is not to be sent to a code sharing principal (see “the user may be … provided the option to deny the PDS 204 access to one or more of the requested personal data items.  In 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user query criterion of Crepps in view of Kane to include specified user behavior information that is not to be sent to a code sharing principal, as taught by Pollard. One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the specified user behavior information that is not to be sent to a code sharing principal of Pollard because many users may be hesitant or unwilling to put some or all of their personal information in the hands of a third party (Pollard: ¶ [0004]).

Claim 2, the combination of Crepps in view of Miller, and further in view of Pollard teaches the method of claim 1.  Crepps further discloses, wherein determining the item within the category based on the user identifier and the user query criterion comprises: 
determining two or more items at least one of the two or more items being associated with the category (see “display the matched data in the form of a list in order of relevance” and “identify the similar data (e.g., generate suggestions) based on predefined criteria (e.g., values), such as product identifier, merchant identifier, merchant location identifier, and/or other criteria” in ¶ [0033]; and 
selecting, among the two or more items, an item associated with the category (¶ [0033]).
Crepps does not disclose:
determining two or more items, at least one of the two or more items not being associated with the category.
However Kane further teaches:
at least one of the two or more items not being associated with the category (see “the widget-content generation service filters out any items that are not appropriate for display.  The filtering may be based again upon the general preferences associated with the web site 104A (e.g., item category preferences)” in ¶ [0061] of Kane).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method of Crepps to include the at least one item not being associated with the category as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include at least one item not being associated with the category of Kane in order to remove an items that are not appropriate for display (Kane: ¶ [0061]).

	Claim 3, the combination of Crepps in view of Kane, and further in view of Pollard teaches the method of claim 1.  Crepps further discloses: 
wherein the response comprises a ranking or recommendation of one or more items based on the code sharing identifier (see “list in order of relevance based on the number of matched data” and “The DA computing device may be configured to identify the similar data (e.g., generate suggestions) based on predefined criteria (e.g., values), such as … merchant identifier” in ¶ [0033]).

Claim 4
wherein the response comprises a ranking or recommendation of one or more items based on both the code sharing identifier and the user identifier (see “The filtering may be based again upon the general preferences associated with the website 104A (e.g., item category preferences of a black list) … user-specific preferences, and/or other criteria”” in ¶ ¶ [0061] of Kane).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Crepps to include the recommendation as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Crepps to include the recommendation of Kane in order to enable web site operators to provide personalized and other behavior-based content to their web sites without setting up extensive infrastructure for generating such content (Kane: ¶ [0020]).

Claim 5, the combination of Crepps in view of Kane, and further in view of Pollard teaches the method of claim 1.  Crepps does not disclose the limitation below, however Kane further teaches:  
further comprising receiving, prior to the request, a call that includes user behavioral data for a user associated with the user identifier, the user behavior data collected at a partner platform associated with the code sharing identifier (¶¶ [0040]-[0041] of Kane), wherein determining the item within the category is further based on the user behavioral data (¶ [0032] of Kane). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Crepps to include the user behavioral data collection at a partner platform associated with the code sharing identifier as taught by Kane.  

Claim 6, the combination of Crepps in view of Kane, and further in view of Pollard teaches the method of claim 5.  Crepps does not disclose the following limitation, however Kane further teaches:
wherein the user behavioral data includes one or more of: user click data, user telemetry data, or user browse data from the partner platform (see “clickstream histories” in ¶ [0072] of Kane)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the behavioral data of Crepps in view of Kane to include the user click/browse data on a partner site as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the behavioral data to include the user click/browse data of Kane so that advantageously, the events pertaining to one user on one web site may be used to provide behavior-based content for that user on the same site, other users on that same site, that same user on other sites, and other users on other sites (Kane: ¶ [0043]).

Claim 7, the combination of Crepps in view of Kane, and further in view of Pollard teaches the method of claim 1.  Crepps does not disclose the following, however Kane further teaches: 
further comprising receiving, prior to the request, a call that includes partner behavioral data about the code sharing partner, wherein determining the item within the category is further based on the partner behavioral data (see “For example, the content provider may detect that Site A and Site B are behaviorally related … or that a particular page on Site A is behaviorally related to a particular product available on the content of provider’s site or another web site” in ¶ [0043]-[0045] of Kane).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Crepps in view of Kane to include the partner behavioral data as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the partner behavioral data of Kane so that advantageously, the events pertaining to one user on one web site may be used to provide behavior-based content for that user on the same site, other users on that same site, that same user on other sites, and other users on other sites (Kane: ¶ [0043]).

Claim 8, the combination of Crepps in view of Kane, and further in view of Pollard teaches the method of claim 7.  Crepps does not disclose the following limitations, however, Kane further teaches: 
wherein the partner behavioral data includes: aggregate behavioral data for multiple users on a partner platform associated with the code sharing identifier (see “the system 100 may assign a unique member ID to the member site 104 or to its operator” in ¶ [0025]; 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Crepps in view of Miller to include the partner behavioral data as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the partner behavioral data of Kane so that advantageously, the events pertaining to one user on one web site may be used to provide behavior-based content for that user on the same site, other users on that same site, that same user on other sites, and other users on other sites (Kane: ¶ [0043]).

Claim 9, the combination of Crepps in view of Kane, and further in view of Pollard teaches the method of Claim 1.  Crepps does not disclose the limitation below, however Kane further teaches:
wherein the user identifier specifies a device fingerprint of a device being used to navigate the interface of the code sharing partner, and the device fingerprint includes a device description for the device and an indication of an application installed on the device (see “The reported event data may, for example, consist of .. a user or client system identifier” in ¶ [0014]; see “browser cookie” and “The user identifiers may identify particular user computing devices 106” in ¶ [0030]; ¶ [0037] of Kane; 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user identifier of Crepps in view of Kane to include the device fingerprint as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the user identifier to include the device 


Claim 10, the combination of Crepps in view of Kane, and further in view of Pollard teaches the method of claim 1.  Crepps further discloses wherein the user identifier comprises an encoding of user data, the encoding comprising a hash (¶ [0021]), however Crepps does not disclose:
wherein the user identifier comprises an encoding of at least one of an email address of the user, a phone number of the user, or a device fingerprint of a device being used to navigate the user interface of the code sharing partner, the encoding comprising a hash of the at least one of the email address, the phone number, or the device fingerprint.
However, Kane further teaches:
wherein the user identifier comprises at least one of an email address of a user associated with the user identifier, a phone number of the user, or a device fingerprint of a device being used to navigate the user interface of the code sharing partner (see “The user identifiers may identify particular user computing devices 106” in ¶ [0030]; see “a cookie value that uniquely identifies a particular user computing device 106” in ¶ [0040] of Kane).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hash encoded user identifier of Crepps to include the device fingerprint as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the user identifier to include the device fingerprint Of 

Claims 12-19 are directed to a system.  Claims 12-19 recite limitations that are parallel in nature as those addressed above for claims 1-10 which are directed towards a method.  Claim(s) 12-19 are therefore rejected for the same reasons as set forth above for claims 1-10, respectively.

Claim 20 is directed to a computer-readable media.  Claim 20 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method.  Claim(s) 20 is therefore rejected for the same reasons as set forth above for claim 1.

Claim 21, the combination of Crepps in view of Kane, and further in view of Pollard teach the method of claim 1. Crepps further discloses: 
wherein the information specified by the user query criterion comprises at least one of one or more search terms entered by the user in the user interface or one or more search filtering criteria entered by the user in the user interface (¶ [0027]).
Crepps does not disclose:
wherein the information specified by the user query criterion comprises at least one of one or more search terms entered by the user in the user interface of the code sharing partner or one or more search filtering criteria entered by the user in the user interface of the code sharing partner.
However, Kane further teaches:
wherein the information specified by the user query criterion comprises at least one of one or more search terms entered by the user in the user interface of the code sharing partner or one or more search filtering criteria entered by the user in the user interface of the code sharing partner (see “a widget on a member site 104” in ¶ [0055]; see “The types of user-generated events that may be reported by the widgets and recorded by the content provider system 100 may include … keyword searches” in ¶ [0104] of Kane).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user query of Crepps to include the user interface of the code sharing partner as taught by Kane.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the user query to be entered via the user interface of the code sharing partner of Kane in order to enable web site operators to provide personalized and other behavior-based content to their web sites without setting up extensive infrastructure for generating such content (Kane: ¶ [0020]).




Response to Arguments
Applicant’s arguments filed November 20, 2020, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues the amended user query criterion, which enables a user to designate what information is to be considered by a server system in responding to a request as well as behavior information that is not to be sent to the code sharing principal, represents a practical application.
In response to the 101 argument, the Examiner respectfully disagrees.  Examiner additionally disagrees with the understanding of Applicant’s Representative regarding the 101 discussion during the interview conducted October 28, 2020 (Response, pg. 9).  As cited on the interview summary mailed on November 4, 2020, the Examiner agreed the proposed amendments overcame the cited prior art, however no agreements were reached regarding the 101 rejection.  Indeed the Examiner finds that the amended user query criterion [Symbol font/0x2D]which specifies information designated by the user to be considered by the server in responding to the request, and information associated with user that is not to be sent to a code sharing principal[Symbol font/0x2D] does not represent a practical application of the abstract idea.  For example, the courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra-solution activity (see “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display” in MPEP 2106.05(g)).  Similar to the example from the MPEP, the specified information in the user query merely further describes the type of information to be used by the server in performing the abstract idea.  Therefore, this limitation does not integrate the abstract idea into a practical application and the Examiner maintains the claims are ineligible.
 
35 USC § 103, have been fully considered but are moot under new grounds of rejection relying on Pollard (US 2010/0185546 A1) to teach the newly amended features regarding “user behavioral information associated with the that is not to be sent to a code sharing principal”, as explained in above.  However, the Examiner is still relying on Crepps (US 2020/0160427 A1) ¶¶ [0054]-[0055] to disclose a query including “information designated by the user to be considered by the server system in responding to the request”.  For example, paragraph [0054] of Crepps states “User computing device 114 may submit to DA computing device 150 a product request messages for goods and/or services that user 222 desires to search and/or purchase, so DA computing device 150 may perform a lock up for the goods and/or services within a database, such as database 120”.  Furthermore, and as shown in Fig. 1 of Crepps, the database 120 is directly linked to the database server, which is linked to the DA computing device.  Therefore the user-submitted product request message is considered by the server system, i.e. DA computing device, in responding to the request. For at least these reasons, the Examiner is maintaining a 103 rejection of claims 1-10 and 12-21 over Crepps in view of Kane, and further in view of Pollard.

  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simons (US 2003/0014331 A1) teaches receiving a request from a code sharing partner, the request including a code sharing partner identifier and a user query criterion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625